UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-34451 CREXUS INVESTMENT CORP. (Exact name of Registrant as specified in its Charter) MARYLAND 26-2652391 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 829-0160 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer þ Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at May 9, 2011 Common Stock, $.01 par value CREXUS INVESTMENT CORP. FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at March 31, 2011 (Unaudited) and December 31, 2010 (Derived from the audited financial statements at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Quarters Ended March 31, 2011 and 2010 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the Quarters Ended March 31, 2011 and March 31, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Quarter Ended March 31, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 45 Part II.OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A.Risk Factors 46 Item 6. Exhibits 52 SIGNATURES 53 CERTIFICATIONS 54 i PART I.FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS: CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) March 31, 2011 December 31, 2010 Assets: (unaudited) Cash and cash equivalents $ $ Available-for-sale: Commercial mortgage-backed securities, at fair value, pledged as collateral Agency mortgage-backed securities, at fair value - Held for investment: Commercial mortgage loans, mezzanine loans and preferred equity, net of allowance for loan losses ($369 and $242) Accrued interest receivable Receivable from affiliate, follow-on offering - Receivable from follow-on offering - Other assets Total assets $ $ Liabilities: Secured financing agreements $ $ Accrued interest payable Accounts payable for investments - Accounts payable and other liabilities Dividends payable Investment management fees payable to affiliate Total liabilites Stockholders' Equity: Common stock, par value $0.01 per share, 1,000,000,000 authorized, 73,120,112 and 18,120,112 issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ (1) Derived from the audited consolidated statement of financial condition at December 31, 2010. See notes to consolidated financial statements. 1 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except share and per share data) For the quarter ended March 31, 2011 (unaudited) For the quarter ended March 31, 2010 (unaudited) Net interest income: Interest income $ $ Interest expense Net interest income Realized gains on sale of investments - Other expenses: Provision for loan losses 15 Management fee General and administrative expenses Total other expenses Net income before income tax Income tax 1 - Net income $ $ Net income per share-basic and diluted $ $ Weighted average number of shares outstanding- basic and diluted Comprehensive income: Net income $ $ Other comprehensive income: Unrealized gainon securities available-for-sale Reclassification adjustment for realized gains included in net income - ) Total other comprehensive income Comprehensive income $ $ See notes to consolidated financial statements. 2 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Accumulated Common Additional Other Stock Par Paid-in Comprehensive Retained Value Capital Income Earnings Total Balance, December 31, 2010 $ Net income - - - Other comprehensive income - - - Net proceeds from common stock follow-on offerings - - Common dividends declared, $0.23 per share - - - ) ) Balance, March 31, 2011 $ Balance, December 31, 2009 $ $ $ ) $ ) $ Net income - - Other comprehensive income - - - Net proceeds (expenses) from common stock offering - ) - - ) Common dividends declared, $0.07 per share - - - ) ) Balance, March 31, 2010 $ ) $ See notes to consolidated financial statements. 3 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) For the quarter ended March 31, 2011 (unaudited) For the quarter ended March 31, 2010 (unaudited) Cash Flows From Operating Activites: Net income $ $ Adjustments to reconcile net income to net cash provided by operating acitvities: Net amortization of investment premiums and discounts ) 38 Realized gain on sale of investments - ) Provision for loan losses 15 Changes in operating assets: Increase in accrued interest receivable ) ) Increase (decrease) in other assets ) Changes in operating liabilities: Increase (decrease) in accounts payable and other liabilities ) Increase (decrease) in investment management fee payable to affiliate 30 ) Increase in accrued interest payable 22 Net cash provided by operating activities Cash Flows From Investing Activities: Mortgage-backed securities portfolio: Purchases - ) Sales - Principal payments Loans held for investment portfolio: Purchases - ) Principal payments - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Net proceeds from common stock offerings - ) Proceeds from secured financing - Payments on secured financing ) - Dividends paid ) - Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
